Case: 20-10424-BAH Doc #: 39-2 Filed: 09/15/20 Desc: Certificate of Service Page 1
                                      of 1



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW HAMPSHIRE

In Re: Theresa Pearson                                                 Chapter 13
       Debtor                                                          Case No. 20-10424-BAH


        I, Steven M. Notinger, hereby certify that on this date I served Debtor’s Amended
Chapter 13 Plan dated September 15, 2020 and Notice of Contingent Hearing upon the following
in the manner prescribed:

Via First Class Mail

Upon the Persons listed on the attached creditor service list.


Via CM/ECF 20-10424-BAH Notice will be electronically mailed to:

20-10424-BAH Notice will be electronically mailed to:

Brad C. Davis on behalf of Creditor Katherine Drisko
brad@davishuntlaw.com

Steven M. Notinger on behalf of Debtor Theresa Pearson
steve@notingerlaw.com, cheryl@notingerlaw.com;debbie@notingerlaw.com

Steven M. Notinger on behalf of Plaintiff Theresa Pearson
steve@notingerlaw.com, cheryl@notingerlaw.com;debbie@notingerlaw.com

Office of the U.S. Trustee
USTPRegion01.MR.ECF@usdoj.gov

Lawrence P. Sumski
SumskiCh13@gmail.com



Date: September 15, 2020                                         /s/Steven M. Notinger
                                                                 Steven M. Notinger (BNH 03229)
                                                                 Notinger Law, PLLC
                                                                 PO Box 7010
                                                                 Nashua, NH 03060
                                                                 (603)888-0803
                                                                 steve@notingerlaw.com




                                                 1
